          Case 1:18-cv-09025-PGG Document 7 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES FOR THE MASON TENDERS
 DISTRICT COUNCIL WELFARE FUND,
 PENSION FUND, ANNUITY FUND, and
 TRAINING PROGRAMS FUND, and JOHN
 J. VIRGA, in his fiduciary capacity as Director,                     ORDER

              and                                                18 Civ. 9025 (PGG)

 ROBERT BONANZA, as Business Manager
 of the MASON TENDERS DISTRICT
 COUNCIL OF GREATER NEW YORK

                            Petitioners,

              -against-

 JTL CONSTRUCTION CORP.

                            Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               Petitioners have filed a Petition to confirm an arbitration award. (Dkt. No. 1)

Though the Petition includes the award as an exhibit (id. at 8-10), the record is otherwise devoid

of documentary evidence. Petitioners have not even filed the collective bargaining agreement

which allegedly contains the arbitration clause pursuant to which the arbitration was held. (Id. at

1-2) No later than July 23, 2020, Petitioners are directed to supplement the record by filing

either a declaration or an amended petition that includes as exhibits all documents referenced in

the Petition. The submission should include pinpoint citations to the relevant paragraphs or page
          Case 1:18-cv-09025-PGG Document 7 Filed 07/16/20 Page 2 of 2




numbers of those documents. Finally, Petitioners are directed to serve a copy of their submission

on Respondents and to file proof of service on the docket.

Dated: New York, New York
       July 16, 2020
                                             SO ORDERED.


                                             _______________________________
                                             Paul G. Gardephe
                                             United States District Judge




                                                       2
